Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 01/27/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 01/27/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 31-36, 39-46, 49-56 and 58-60 are allowable.

Reason for Allowance
Independent claims 31, 42 and 52 are allowed because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
receiving the query at a computer system, wherein the query comprises a plurality of qualitative search terms, and wherein the query applies a qualitative search term to an attribute of data items in a set of data items; processing, in response to the query, at least one data item in the set of data items by: extracting an attribute value from the data item associated with the qualitative search term, selecting, from a plurality of class-specific concept-mapping functions and a default concept-mapping function, a class-specific concept-mapping function for the attribute, wherein the class-specific concept-mapping function matches a class associated with the data item, wherein the default concept-mapping function is not specific to the class, and using the class-specific concept-mapping function to determine a compatibility 


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/18/2021